Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e), filed on September 4, 2018 with a serial No. 62/726,877 and on December 18, 2017 with a serial No. 62/607,007, is acknowledged.
 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 29 recites “The system of claim 15, wherein a .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-29 are rejected under 35 U.S.C. § 101 because the claimed inventions are directed to non-statutory subject matter.  
Claim 1 and its dependent claims 2-15, 25-29 are directed to a method, claim 16 and its dependent claims 17-24 are directed to a system. However, as a whole, these 
Mental processes recited in the claims include:
 "evaluating, … a candidate variant against a plurality of decision trees trained to detect somatic mutations in the candidate variant” (claim1);
“classifying, the candidate  variant as a somatic mutation based on classifications of each of the plurality of decision trees” (claim1); 
“training the machine learning classifier using a training data set of sequences that …” (claim 5);  
“optimizing parameters of the machine learning classifier until the machine learning classifier produces output describing the known mutations and/or structural alterations” (claim 6);  
“selecting  a plurality of feature categories” (claim 7);  
“providing a report that describes the candidate variant as including the mutation or structural alteration” (claim 10);
“comparing the sequence reads to a reference to detect an indicia of the structural alteration; and validating the structural alteration as present in the nucleic acid using the classification model” (claim 11);
“the training data set comprises a plurality of known single-nucleotide variants (SNVs)” (claim 13);
“the method comprising: detecting at least one SNV in the nucleic acid” (claim 13);
“validating the detected SNV as present in the nucleic acid using the classification model” (claim 13); 

“classifying the candidate variant further comprises detecting at least one boundary of a structural alteration by a set of steps selected from (a) and (b):” (claim 14);
“and mapping the pair of paired end reads to the reference, wherein when the pair of paired-end reads exhibit a discordant mapping to the reference, the fragment includes the boundary” (claim 14);
“mapping the tags to the reference” (claim 14);
“and determining tag densities of mapped tags along portions of the reference, wherein when a portion of the reference exhibits an anomalous tag density a large indel is detected in a corresponding portion of the nucleic acid from the subject, wherein an end of the indel corresponds to the boundary of the structural alteration” (claim 14);
“a decision tree classifies the candidate variant as germline”(claim 15);

Mathematical concepts recited in the claims include: 
“machine learning classifier is selected from the group consisting of: a neural network, Bayesian classifier, logistic regression, decision tree, gradient-boosted tree, multilayer perceptron, one-vs-rest, and Naive Bayes” (claim 8);
“generating, using the computer, an overall confidence score for the candidate variant being a somatic mutation based on the classifications of all of the plurality of decision trees” (claim 9);


Hence, the claims especially claim 1 explicitly recite numerous elements that, individually and in combination, constitute abstract ideas. Claim 14 and claim 16 do recite non-abstractive ideals:
“ (a) sequencing a fragment of the nucleic acid by paired-end sequencing to obtain a pair of paired-end reads” (claim 14) and “and (b) sequencing the nucleic acid to determine a plurality of sequence tags”. Claim 16 recites a computer system with processor and memory. The claims must therefore be examined further to determine whether they integrate that abstract ideas into a practical application (MPEP 2106.04(d)). (Step 2A Prong One: Yes)

Claim 14 recites elements other than the abstract idea: “(a) sequencing a fragment of the nucleic acid by paired-end sequencing to obtain a pair of paired-end reads” (claim 14) and “and (b) sequencing the nucleic acid to determine a plurality of sequence tags”, which are necessary data gathering steps. Here the data-gathering is an insignificant extra-solution activity (Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). Claims 16-24 recite additional elements that are not abstract ideas: claim 16 recites a system comprising of a computer with processor and memory that can execute extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Claim 16 and its dependent claims 17-24 contain mere instructions to apply the abstract idea using a computer outlined in claims 1-15, 25-29. Therefore claims 16-24 do not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § 1; and MPEP 2106.05(f)).
Hence, claim 16 recites a computer system with a processor configured to execute the abstract idea outlined in claims 1-15. Claims 16-24 are nothing more than a generic computer capable to apply the abstract idea outlined in claims 1-15, 29. Claim 14 recites some necessary data-gathering steps. Claims 25-28 are insignificant extra-solution activities. Therefore claims 14, 16-28 do not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § 1; and MPEP 2106.05(f)). (Step 2A Prong Two: No)

The independent claims of claim 16 and claim 1 are similar to each other. Claim 16 and its dependent claims do recite additional non-abstract elements but are  directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information. 

As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)). 
As explained above, the data-gathering steps in claim 14, 25-28 and the later implementing of the methods in a generic computer framework (claims 16-24) constitute insignificant extra solution activities, and when considered individually, or as a whole, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)). (Step 2B: No)

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to 
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept. Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 5-7, 9-13, 15-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kermani (“Machine Learning for Somatic Single Nucleotide Variant Detection in Cell-free Tumor Nucleic acid Sequencing Applications”, US 20170061072 A1, Date Published: 2017-03-02), in view of Spinella (“SNooPer: a machine learning-based method for somatic variant identification from low-pass next-generation sequencing”, BMC Genomics volume 17, Article number: 912 (2016) ).
Regarding claim 1, Kermani discloses a “Systems and methods are disclosed to detect single-nucleotide variations (SNVs) from somatic sources in a cell-free biological 
Kermani further discloses by generating training data with class labels; forming a machine learning unit having one output for each of adenine (A), cytosine (C), guanine (G), and thymine (T) base calls, respectively; training the machine learning unit with a training set of biological samples; and applying the machine learning unit to detect the SNVs from somatic sources in the cell-free biological sample, wherein the cell-free biological sample may comprise a mixture of nucleic acid molecules (e.g., deoxyribonucleic acid (DNA)) from somatic and germline sources, e.g., cells comprising somatic mutations and germline DNA.” ([0006]). However, Kermani did not teach using decision trees or random forest as classifiers. Spinella discloses a method (SNooPer) for identifying somatic mutations from a patient sample that uses Random Forest (RF) classification only (page 1, section “Results” line 1-2), for evaluating (“Somatic testing and feature extraction” page 3 left column) and classifying (“Calling phase” page 3 right column) the somatic mutations. 
In fact, the random forest (RF) classifier is composed of many decision trees. It would have been a Prima Facie Case of Obviousness “teaching-to-modifying”: 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. (MPEP § 2143 I.G.). to one of ordinary skill in the art at the time of the invention to modify  Kermani’s machine learning classifiers 
Regarding claim 6, Kermani teaches adjusting the connection weight (in the neural network) using the Delta Rule ([0061]); Spinella teaches fine-tune the parameters (Fig 3, 4, 5) to achieve high accuracy in classification.
Regarding claim 7, Kermani did not teaches selection of feature categories. Spinella teaches selection for feature categories for the machine learning classifiers (S1 table).Regarding claim 9, Kermani further teaches providing a “confidence level of the call” for the machine learning methods ([0017]), which suggests the claim limitation of generating an overall confidence score for the decision trees prediction.
Regarding claim 10, Kermani did not teaches providing a report regarding the mutation and structural alteration. Spinella teaches “The calling phase outputs a VCF file, which includes the somatic p-value from the Fisher’s exact test, a categorical annotation of prediction (“PASS” or “REJ”) and associated class probability (from 0.5

Regarding claim 11, Kermani further teaches an example output in terms of base calls at each base position is known “if it is known that at a particular base position, sample a1 has A (which may be the base in the reference genome) and sample a2 has C, the expected output of sequencing the mixture 99% a1×1% a2 is, for 1,000 reads, for A-TG-C, [990-0-0-10]” ([0022]), which suggests the claim limitation “comparing the sequence reads to a reference to detect an indicia of the structural alteration; and validating the structural alteration as present in the nucleic acid using the classification model”. 
Regarding claim 12, Kermani did not teaches setting up parameters for the decision trees classifier. Spinella teaches “SNooPer expects both normal and tumor files in SAMtools mpileup format” (page 3/11, left column, Section “Somatic testing and feature extraction”, line 1-2), which suggests the claim limitation “sample type”; Spinella further teaches “Using the default parameters of quality filters, the algorithm only considers positions presenting at least one read (mapping quality value - MQV ≥10) supporting the alternative allele (base quality value – BQV ≥20), and requires a minimum coverage of 8X in both the tumor sample and its normal counterpart” (page 3/11, left column, Section “Somatic testing and feature extraction”, line 12-17), which suggest the claim limitation “FASTQ quality score; alignment score; read coverage”. The claim limitation “and an estimated probability of error” is unclear. Is this “error” regarding the input sequence? That is embedded in the FASTQ score; or this is the allowed prediction 
Regarding claim 15, Kermani teaches “Machine learning methods can be used to generate models that call the presence of a base at a genomic base position in a sample comprising mixed DNA (e.g., germline DNA and somatic DNA)” ([0017), which suggest the machine learning system to differentiate the variates as germline (vs somatic). 
 Regarding claim 16-24, claim 16-24 are similar to claim 1-9 respectively, but in the framework of a computing system. Claim 16-24 are rejected as discussed above regarding claim 1-9 respectively.
Regarding claim 25, it is well known to acquire genomic sequence from biological sample. Kermani teach using biological sample (section “Abstract”, [0005-0006]).
Regarding claim 26-27, Kermani teaches getting blood samples from patients with cancer and other diseases ([0064]). It is also well known in the cancer research community to acquire samples from non-invasive sources such as saliva, sputum, stool, circulating tumor cell”.
Regarding claim 28, Kermani disclose everything as set forth above. Kermani did not teach getting samples from particular cancer types. Spinella teach getting samples from multiple cancer types, including skin cancer, bladder cancer, prostate cancer, colorectal cancer, breast cancer, medulloblastoma and leukemias/lymphomas (page  , left column, Section “Background”, line 5-8). 
Regarding claim 29, claim 29 is similar to claim 15. Claim 29 is rejected as discussed above regarding claim 15.

Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kermani, Spinella as applied to claim 1-2 above, and further in view of DeLisle (“Induction of Decision Trees via Evolutionary Programming”, J. Chem. Inf. Comput. Sci. 2004, 44, 862-870, Publication Date: March 20, 2004).
 
Regarding claim 3, Kermani discloses everything as set forth above. Both Kermani and Spinella are silent about a decision trees of at least of 1000 trees. DeLisle teaches a decision trees of 1000 trees (page 866, left column, last three lines of the first paragraph). 
Regarding claim 4, Kermani discloses everything as set forth above. Both Kermani and Spinella are silent about a decision trees of multiple-trees for each nutation. DeLisle teaches a decision trees with multiple-tree for each class (aerobic biodegradability and hepatotoxicity, page 862, Section “abstract” line 10-11). It would have been a Prima Facie Case of Obviousness “teaching-to-modifying” (“Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” (MPEP § 2143 I.G.)) to one of ordinary skill in art at the time of the invention to modify DeLisle’s implementation of multiple-tree per class and combine it into the claimed decision trees classifier, and expect to be successful, because it is a basic principle in the machine learning world that (multiple decision trees) “for each mutation” in the claim is equivalent to (multiple decision trees) “for each class” in a typic machine learning project, (examiner’s note: a “class” in machine learning project is a final category that a prediction need to assign to). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kermani, Spinella as applied to claim 1-7 above, and further in view of “scikit-learn user guide” (https://scikit-learn.org/stable/ , Release 0.18.2, June 28, 2017).
.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kermani, Spinella as applied to claims 1-13 above, and further in view of Nazarenko (“IDENTIFYING REARRANGEMENTS IN A SEQUENCED GENOME” US 20120197533 A1, 2012).

Regarding claim 14, Kermani and Spinella teaches prediction of SNVs by machine learning as discussed above. Neither Kermani nor Spinella teaches prediction of structural alterations by machine learning. Nazarenko teaches identifying structural variants such as rearrangements by performing paired-end sequencing on a candidate sequence, mapping the sequence to a reference sequence, and determining if the sequence from the candidate is discordant from the reference sequence ([0007]); According to another embodiment, a method is provided for determining whether a clinically significant junction exists between a sample genome and a reference genome. Results of paired-end sequencing of a plurality of fragments from the biological sample are received. The results include mate pairs of fragments and mappings of the mate pairs to the reference genome. A plurality of discordant mate pairs are determined. A plurality of potential junctions are determined based on the discordant mate pairs. A list of junctions that have appeared in other sample genomes is obtained ([0009]). A "junction" (also called a discontinuity) is the location (a single point or a short region) on the sample genome where the sequences to the left of the junction and to the right of the junction are at different distance, order, or orientation from each other compared to their relationship to one another on a reference genome. This divergence can occur at a single boundary location (e.g., at or between a single base pair) where two distant sequences in the reference genome are joined ([0036); 
It would have been a Prima Facie Case of Obviousness “teaching-to-modifying”: 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is (571)272-0224. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Soren Harward/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        
GUOZHEN . LIU
Examiner
Art Unit 1631